DETAILED ACTION
This action is a response to communication filed December 29th, 2021.
Claims 1-20 are pending in this application.  
The present application claims priority to provisional application no. 63/132,241, filed on December 20th, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martinez et al (U.S. Patent Application Publication no. 2014/0280961, hereinafter Martinez).

With respect to claims 1 and 17, Martinez discloses a method, system, and non-transitory computer readable storage media for provisioning a network service (paragraph [0073], lines 1-7), the method comprising: 
receiving a user request to provision a network service (paragraph [0075], lines 1-4); 
determining an abstracted task to provision a network element (paragraph [0077], lines 1-10, abstraction layer) associated with the network service based on the user request (paragraph [0075], lines 1-4); 
determining a network-specific task associated with a first network and the abstracted task (paragraph [0068], lines 8-23, access steps necessary to operate the workload); and 
configuring the network element to provide the network service to an endpoint by sending one or more network-specific commands associated with the network-specific task to the network element (paragraph [0073], lines 1-11, provisioning one or more cloud-computing resources).

With respect to claim 2, Martinez discloses the method of claim 1, further comprising presenting a plurality of standardized requests to a user, wherein the network element is configured in response to receiving a selection of one of the standardized requests (paragraph [0084], lines 1-7).

With respect to claims 3 and 18, Martinez discloses the method of claims 1 and 17, further comprising, in response to receiving the user request to provision the network service, configuring a second network element to provide the network service, the second network element being configured by sending one or more second network-specific commands to the second network element (paragraph [0073], lines 1-11, provisioning one or more cloud-computing resources).

With respect to claims 4 and 19, Martinez discloses the method of claims 3 and 18, wherein the network element is associated with the first network, wherein the second network element is associated with a second network (paragraph [0067], lines 1-6), wherein the one or more network-specific tasks are different from the one or more second network-specific tasks, and wherein the one or more network-specific commands are different from the one or more second network-specific commands (paragraph [0067], lines 6-18; paragraph [0068], lines 1-8).

With respect to claim 5, Martinez discloses the method of claim 1, wherein the network is selected from a plurality of networks based on an endpoint location of the endpoint (paragraph [0069], line 19).

With respect to claim 6, Martinez discloses the method of claim 5, wherein the network is selected based on a proximity of the endpoint location to a computing resource (paragraph [0069], line 19).

With respect to claim 7, Martinez discloses the method of claim 1, wherein the user request includes a required bandwidth (paragraph [0069], line 20).

With respect to claim 8, Martinez discloses the method of claim 7, wherein the network element is further configured based on the required bandwidth (paragraph [0069], line 20).

With respect to claim 9, Martinez discloses the method of claim 1, further comprising detecting changes in the first network; and, based on the changes in the first network, causing a second network element to be configured to connect to the endpoint (paragraph [0078] 15-31, auto-scaling; paragraph [0082], lines 1-7).

With respect to claim 10, Martinez discloses a system for provisioning a network service (paragraph [0073], lines 1-7), the system comprising: 
at least one networking application programming interface (API) server (paragraphs [0085]-[0086]) comprising at least one processor and memory, the at least one networking API server implementing a standardization layer (paragraph [0084], lines 1-7) and an abstraction layer (paragraph [0077], lines 1-10), the standardization layer selecting a first network based on a standardized request (paragraph [0084], lines 1-7); 
the abstraction layer determining an abstracted task to provision a network element, associated with the first network, based on the standardized request, and determining a network-specific task associated with the first network (paragraph [0077], lines 1-10) and the abstracted task configurable to connect an endpoint serving a user to the network element through the first network paragraph [0073], lines 1-11, provisioning one or more cloud-computing resources); and 
one or more APIs to send one or more network-specific commands to the network element to configure the network element based on the network-specific task paragraph [0091]).

With respect to claim 11, Martinez discloses the system of claim 10, wherein the first network is further determined based on price as calculated based on an endpoint location (paragraph [0069], line 19).

12. The system of claim 11, wherein the endpoint location is a location of an enterprise network associated with the user (paragraph [0066]).

With respect to claim 13, Martinez discloses the system of claim 11, wherein the user request includes a required bandwidth (paragraph [0069], line 20).

With respect to claim 14, Martinez discloses the system of claim 13, wherein the price is further calculated based on the required bandwidth (paragraph [0064], lines 8-25).

With respect to claim 15, Martinez discloses the system of claim 11, wherein the price is further calculated based on the network element (paragraph [0064], lines 8-25).

With respect to claim 16, Martinez discloses the system of claim 10, wherein the network service includes a second network element, the second network element being configured by sending one or more second network-specific commands to the second network element, the network service further provisioned based on the configuration of the second network element paragraph [0067], lines 6-18; paragraph [0068], lines 1-8).

With respect to claim 20, Martinez discloses the one or more tangible non-transitory computer-readable storage media of claim 18, wherein the second one or more network-specific commands is associated with a second network-specific task, and the first network-specific task and the second network-specific task are associated with the abstracted task paragraph [0067], lines 6-18; paragraph [0068], lines 1-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gomatam		Pat. Pub.	2016/0057077
Krishnamurthy		Pat. Pub.	2015/0339107
Bahl			Pat. Pub.	2021/0019194
Ashley			Pat. Pub.	2016/0234250
Kunjuramarnipillai	Pat. Pub.	2022/0222070
Bosch			Pat. Pub.	2019/0079744
Jalagam			Patent no.	10,031,783
Chen			Pat. Pub.	2018/0164965
Baneva			Pat. Pub.	2018/0157384
Baltar			Pat. Pub.	2017/0064009
Istrati			Pat. Pub.	2017/0024717
Luft			Pat. Pub.	2016/0197835
Reeves			Patent no.	9,274,811
Barros			Pat. Pub.	2015/0324182
Monden		Pat. Pub.	2015/0302440
Chen			Pat. Pub.	2011/0283194

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




7/14/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457